Citation Nr: 0113281	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  99-22 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and a coworker


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION

The veteran had active military service from July 1957 to May 
1961, and from July 1961 to April 1980.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia wherein the RO increased the veteran's disability 
rating for PTSD to 50 percent.  The veteran disagreed with 
that evaluation and asserted that the symptoms associated 
with his PTSD are more disabling.  

In March 2001, the veteran had a hearing at the Central 
Office in Washington, D.C. before the undersigned Board 
member.  A copy of that hearing transcript is of record.  


REMAND

The veteran was examined by the same VA physician in April 
1999 and August 1999, and, on both occasions, Global 
Assessment of Functioning (GAF) scores of 40 were assigned.  
The veteran has remained employed as a mail clerk at a VA 
hospital.  The GAF scores of 40 are consistent with an 
inability to work due to a psychiatric disorder.  

The record shows that further development is required in this 
matter.  At the March 2001 hearing, the veteran identified 
medical evidence that may be pertinent to his claim that has 
not been associated with the claims file.  Specifically, the 
veteran indicated that he was hospitalized for his PTSD in 
calendar year 2000 at a VA medical center in Richmond, 
Virginia, that he was hospitalized in 1999 for PTSD at the 
Chipenham Hospital in Richmond, Virginia, that he was 
undergoing outpatient treatment at a VA medical facility 
every 30 to 40 days, and that the treatment consisted of 
group and individual therapy, and that he was receiving 
monthly treatment for his PTSD from William Cochran, M.D.  
These records should be obtained for association with the 
claims file.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain complete 
hospital clinical records of the 
veteran's hospitalization for a 
psychiatric disorder in calendar year 
2000 at a VA medical center in Richmond, 
Virginia and VA outpatient mental health 
clinical records since 1999.  The RO 
should also obtain complete hospital 
clinical records of the veteran's 
treatment for a psychiatric disorder in 
1999 at the Chipenham Hospital in 
Richmond, Virginia and treatment records 
of William Cochran, M.D., since 1999.  
Appropriate consent forms for the release 
of any private clinical records should be 
executed by the veteran.  

2.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
the current level of severity of his 
service-connected PTSD.  The claims 
folder, including a copy of this REMAND, 
should be made available to the examiner 
before the examination, and the examiner 
must state in his examination report that 
the entire claims folder has been 
reviewed.  All clinical findings should 
be reported in detail.  The RO should 
also provide the examiner with a copy of 
the current rating criteria for 
evaluating psychiatric disorders, 
effective on and after November 7, 1996, 
and the examiner must comment as to the 
presence or absence of each symptom and 
clinical finding referable to PTSD 
required under the rating criteria for 
ratings from zero to 100 percent, and 
where present, the frequency and the 
degree of severity of each symptom and 
finding.   

3.  Thereafter, the RO should review the 
record on appeal and ensure that all 
directed development has been completed 
in full.  If not, corrective action must 
be taken.  

4.  Thereafter, the RO should review and 
readjudicate the remanded issue.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and provide the veteran and his 
representative with an appropriate 
opportunity to respond.  

The purpose of this REMAND is to procure clarifying evidence 
and to comply with the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



